 Case 2:20-cv-00378-NT Document 30 Filed 08/23/21 Page 1 of 2           PageID #: 74




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 FARHAN ABDI,                              )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        ) Docket No. 2:20-cv-00378-NT
                                           )
 SHELDON TEPLER,                           )
                                           )
                     Defendant.            )


        ORDER AFFIRMING THE RECOMMENDED DECISION
  OF THE MAGISTRATE JUDGE AND DENYING MOTION TO APPOINT
                         COUNSEL

      On June 30, 2021, the United States Magistrate Judge filed with the Court,

with copies to the parties, his Recommended Decision on the Defendant’s motion to

dismiss (ECF No. 25). The time within which to file objections has expired, and no

objections have been filed. The Magistrate Judge notified the parties that failure to

object would waive their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The motion to dismiss is DENIED. Service of process is

QUASHED, and the Plaintiff is further ORDERED to effect proper service of

process upon the Defendant within fourteen days from the date of this order.

      The Plaintiff has also requested that he be provided with court-appointed

counsel (ECF Nos. 23, 29). There is no constitutional right to counsel in a civil case.

DesRosiers v. Moran, 949 F.2d 15, 23 (1st Cir. 1991). To be entitled to counsel, a

plaintiff must “demonstrate that he [is] indigent and that exceptional circumstances
 Case 2:20-cv-00378-NT Document 30 Filed 08/23/21 Page 2 of 2           PageID #: 75




[are] present such that a denial of counsel [is] likely to result in fundamental

unfairness impinging on his due process rights.” Id.

      The Plaintiff has not demonstrated that he can meet that high bar for two

reasons. First, he has not demonstrated that he is indigent. Second, difficulty finding

counsel, a lack of knowledge about legal proceedings, and a lack of English proficiency

do not constitute exceptional circumstances. The first two are common to most (if not

all) pro se plaintiffs, while the third can be addressed through the use of an

interpreter. The motion is DENIED.

SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 23rd day of August, 2021.




                                          2
